Exhibit 10.1

[Execution]

AMENDMENT NO. 1 TO CREDIT AGREEMENT

AMENDMENT NO. 1 TO CREDIT AGREEMENT, dated as of April 23, 2015 (this “Amendment
No. 1”), is by and among WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, in its capacity as administrative agent and collateral
agent pursuant to the Credit Agreement (as hereinafter defined) acting for and
on behalf of the parties thereto as lenders and others (in such capacity,
“Agent”), the parties to the Credit Agreement as lenders (individually, each a
“Lender” and collectively, “Lenders”), NOMAC DRILLING, L.L.C., an Oklahoma
limited liability company (“Nomac”), PERFORMANCE TECHNOLOGIES, L.L.C., an
Oklahoma limited liability company (“PTL”), GREAT PLAINS OILFIELD RENTAL,
L.L.C., an Oklahoma limited liability company (“GPOR”), HODGES TRUCKING COMPANY,
L.L.C., an Oklahoma limited liability company (“Hodges”), OILFIELD TRUCKING
SOLUTIONS, L.L.C., an Oklahoma limited liability company (“OTS” and, together
with Nomac, PTL, GPOR and Hodges, each individually as a “Borrower” and
collectively, “Borrowers”), SEVENTY SEVEN ENERGY INC., an Oklahoma corporation
that is successor by conversion to Chesapeake Oilfield Operating, L.L.C.
(“Parent”), SEVENTY SEVEN OPERATING LLC, an Oklahoma limited liability company
(“SSO”), MID-STATES OILFIELD SUPPLY LLC, an Oklahoma limited liability company
(“MSOS”), SEVENTY SEVEN LAND COMPANY LLC, an Oklahoma limited liability company
(“SSLC”), and PTL PROP SOLUTIONS, L.L.C., an Oklahoma limited liability company
(“PTL Prop” and, together with Parent, SSO, MSOS and SSLC, each individually as
a “Guarantor” and collectively, “Guarantors”).

W I T N E S S E T H :

WHEREAS, Agent, Lenders, Borrowers and Guarantors have entered into financing
arrangements pursuant to which Lenders (or Agent on behalf of Lenders) may make
loans and advances and provide other financial accommodations to Borrowers as
set forth in the Credit Agreement, dated June 25, 2014, by and among Agent,
Lenders, Borrowers, Guarantors and others (as the same now exists, the “Existing
Credit Agreement” and as amended pursuant hereto and may hereafter be further
amended, modified, supplemented, extended, renewed, restated or replaced, the
“Credit Agreement”) and the other Loan Documents;

WHEREAS, Borrowers desire to amend certain provisions of the Existing Credit
Agreement as set forth herein, and Agent and Lenders are willing to agree to
such amendments on the terms and subject to the conditions set forth herein; and

WHEREAS, by this Amendment No. 1, Agent, Lenders, Borrowers and Guarantors
desire and intend to evidence such amendments.



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Definitions.

(a) Amendments to Definitions.

(i) Permitted Indebtedness. Clause (s) of the definition of “Permitted
Indebtedness” set forth in Schedule 1.1 to the Existing Credit Agreement is
hereby amended by deleting “$400,000,000” and replacing it with “$500,000,00”.

(b) Interpretation. For purposes of this Amendment No. 1, all terms used herein
which are not otherwise defined herein, including but not limited to, those
terms used in the recitals hereto, shall have the respective meanings assigned
thereto in the Credit Agreement.

2. Representations and Warranties. Each Borrower and Guarantor represents and
warrants with and to the Lender Group as follows, which representations and
warranties shall survive the execution and delivery hereof:

(a) no Default or Event of Default exists or has occurred and is continuing as
of the date of this Amendment No. 1;

(b) this Amendment No. 1 and any other agreement to be executed and delivered by
any Loan Party in connection herewith (collectively, together with this
Amendment No. 1, the “Amendment Documents”) has been duly authorized, executed
and delivered by all necessary corporate or limited liability company action on
the part of each Borrower and Guarantor which is a party hereto and thereto and,
if necessary, its equity holders and is in full force and effect as of the date
hereof and the agreements and obligations of each Loan Party contained herein
and therein constitute legal, valid and binding obligations of such Loan Party,
enforceable against such Loan Party in accordance with their terms, except as
enforceability may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally;

(c) the execution, delivery and performance by each Loan Party of each Amendment
Document to which it is a party (i) are all within such Loan Party’s corporate
or limited liability company powers, (ii) do not violate any provision of
federal, state, or local law or regulation applicable to any Loan Party, except
for such violations that could not individually or in the aggregate reasonably
be expect to cause a Material Adverse Effect, the Governing Documents of any
Loan Party, or any order, judgment, or decree of any court or other Governmental
Authority binding on any Loan Party, (iii) do not conflict with, result in a
breach of, or constitute (with due notice or lapse of time or both) a default
under any material agreement of any Loan Party where any such conflict, breach
or default could individually or in the aggregate reasonably be expected to have
a Material Adverse Effect, (iv) do not result in or require the creation or
imposition of any Lien of any nature whatsoever upon any assets of any Loan
Party, other than Permitted Liens, or (v) do not require any approval of any
holder of Equity Interests of a Loan Party or any approval or consent of any
Person under any material agreement of any Loan Party, other than consents or
approvals that have been obtained and that are still in force and effect and
except, in the case of material agreements, for consents or approvals, the
failure to obtain could not individually or in the aggregate reasonably be
expected to cause a Material Adverse Effect; and

 

-2-



--------------------------------------------------------------------------------

(d) all of the representations and warranties contained in the Credit Agreement
and the other Loan Documents are true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date hereof, as though made on
and as of the date hereof (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of such earlier date).

3. Conditions Precedent. This Amendment No. 1 shall only be effective upon the
satisfaction of each of the following conditions precedent:

(a) Agent shall have received counterparts of this Amendment No. 1, duly
authorized, executed and delivered by Borrowers, Guarantors and Required
Lenders;

(b) Agent shall have received an officer’s certificate of the Parent certifying
that an Incremental Term Facility under (and as defined in) the Term Loan
Agreement shall have closed or will close substantially contemporaneously with
the effective date of this Amendment No. 1; and

(c) no Default or Event of Default shall exist or have occurred and be
continuing.

4. Effect of this Amendment. Except as expressly set forth herein, no other
amendments, changes or modifications to the Loan Documents are intended or
implied, and in all other respects the Loan Documents are hereby specifically
ratified, restated and confirmed by all parties hereto as of the effective date
hereof and Loan Parties shall not be entitled to any other or further amendment
by virtue of the provisions of this Amendment No. 1 or with respect to the
subject matter of this Amendment No. 1. To the extent of conflict between the
terms of this Amendment No. 1 and the other Loan Documents, the terms of this
Amendment No. 1 shall control. The Existing Credit Agreement and this Amendment
No. 1 shall be read and construed as one agreement.

5. Amendment Fee. In consideration of the amendments set forth herein, Borrowers
shall, on the effective date of this Amendment No. 1, pay to Agent, for the
account of each Lender that has delivered an executed and released signature
page to Agent by no later than 5:00 p.m., New York time, on April 24, 2015
(each, a “Consenting Lender”), an amendment fee equal to the sum of 0.05% of the
Revolver Commitment of each Consenting Lender, which fee shall be fully earned
and payable as of the effective date of this Amendment No. 1, shall constitute
part of the Obligations and may be charged to any loan account of Borrowers
maintained by Agent.

 

-3-



--------------------------------------------------------------------------------

6. Governing Law. The validity, interpretation and enforcement of this Amendment
No. 1 and any dispute arising out of the relationship between the parties hereto
whether in contract, tort, equity or otherwise, shall be governed by the
internal laws of the State of New York but excluding any principles of conflicts
of law or other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the State of New York.

7. Binding Effect. This Amendment No. 1 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

8. Entire Agreement. This Amendment No. 1 represents the entire agreement and
understanding concerning the subject matter hereof among the parties hereto, and
supersedes all other prior agreements, understandings, negotiations and
discussions, representations, warranties, commitments, proposals, offers and
contracts concerning the subject matter hereof, whether oral or written.

9. Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment No. 1.

10. Counterparts. This Amendment No. 1 may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Amendment No. 1 by telefacsimile or other electronic method
of transmission shall have the same force and effect as delivery of an original
executed counterpart of this Amendment No. 1. Any party delivering an executed
counterpart of this Amendment No. 1 by telefacsimile or other electronic method
of transmission shall also deliver an original executed counterpart of this
Amendment No. 1, but the failure to do so shall not affect the validity,
enforceability, and binding effect of this Amendment No. 1.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

 

NOMAC DRILLING, L.L.C. PERFORMANCE TECHNOLOGIES, L.L.C. GREAT PLAINS OILFIELD
RENTAL, L.L.C. HODGES TRUCKING COMPANY, L.L.C. OILFIELD TRUCKING SOLUTIONS,
L.L.C. By:

/s/ Cary D. Baetz

Name: Cary D. Baetz Title: Chief Financial Officer SEVENTY SEVEN ENERGY INC.,
successor by conversion to Chesapeake Oilfield Operating, L.L.C. SEVENTY SEVEN
OPERATING LLC MID-STATES OILFIELD SUPPLY LLC SEVENTY SEVEN LAND COMPANY LLC PTL
PROP SOLUTIONS, L.L.C. By:

/s/ Cary D. Baetz

Name: Cary D. Baetz Title: Chief Financial Officer

 

Signature Page to Amendment No. 1 to Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent and as a Lender By:

/s/ Zachary S. Buchanan

Name: Zachary S. Buchanan Title: AVP

 

Signature Page to Amendment No. 1 to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:

/s/ Mark Porter

Name: Mark Porter Title: SVP

 

Signature Page to Amendment No. 1 to Credit Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:

/s/ Brian O’Fallon

Name: Brian O’Fallon Title: Director

 

Signature Page to Amendment No. 1 to Credit Agreement



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender By:

/s/ David Gurghigian

Name: David Gurghigian Title: Managing Director By:

/s/ Michael D. Willis

Name: Michael D. Willis Title: Managing Director

 

Signature Page to Amendment No. 1 to Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:

/s/ Dmitriy Barskiy

Name: Dmitriy Barskiy Title: Authorized Signatory

 

Signature Page to Amendment No. 1 to Credit Agreement